Citation Nr: 0408026	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  00-16 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to compensation benefits for learning 
disabilities of two of the veteran's children. 

2.  Entitlement to a higher initial rating for posttraumatic 
stress disorder, currently rated as 30 percent disabling. 

3.  Entitlement to an effective date earlier than March 3, 
1999, for grant of service connection for posttraumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from February 1969 
to May 1970.

The appeal for entitlement to compensation benefits for 
learning disabilities of two of the veteran's children arises 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied that benefit.  The appeal for 
entitlement to a higher initial rating and an earlier 
effective date for posttraumatic stress disorder (PTSD) 
arises from a March 2000 rating decision that granted service 
connection for PTSD and assigned a 10 percent rating 
effective from March 3, 1999.  The veteran has appealed to 
the Board of Veterans' Appeals (Board) for favorable 
resolution.

In a November 2002 rating decision, the RO assigned a 30 
percent rating for PTSD effective from March 3, 1999.  In 
cases such as this where the veteran has appealed the initial 
rating assigned after service connection is established, the 
Board must consider the initial rating, and, if indicated, 
the propriety of a staged rating from the initial effective 
date forward.  See Fenderson v. West, 12 Vet. App. 119, 126-7 
(1999).  The Board has thus recharacterized the issue shown 
on page 1 to reflect the veteran's dissatisfaction with the 
initial rating for PTSD.

The veteran testified before the undersigned member of the 
Board sitting at the RO in September 2003.  During that 
hearing, the veteran withdrew an appeal for service 
connection for glaucoma and he withdrew an appeal for an 
increased rating for a skin disorder.  Accordingly, these 
issues are not before the Board for appellate consideration.

The claims for a higher initial rating for PTSD and for 
earlier effective date for grant of service connection for 
PTSD will be addressed in the REMAND portion of this 
decision.  That portion of this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and 
is presumed to have been exposed to herbicide agents. 

2.  Learning disabilities of the veteran's children are not 
among the disabilities recognized by VA as etiologically 
related to herbicide (Agent Orange) exposure.

3.  There is no evidence that any child of the veteran has 
been given a diagnosis of spina bifida.


CONCLUSION OF LAW

With respect to the claim of entitlement to monetary benefits 
for learning disabilities or other birth defects in the 
veteran's children, claimed as a residual of the veteran's 
exposure to Agent Orange during service, no error of fact or 
law has been alleged and no claim has been submitted for 
which relief or entitlement may be granted under current law; 
the claim is legally insufficient.  38 U.S.C.A. §§ 1805, 
5107(b) (West 2002); 38 C.F.R. § 3.814 (2002); Sabonis v. 
Brown, 6 Vet. App. 426 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Since then, VA has issued regulations to implement the law.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  
The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

The VCAA requires VA to notify the claimant and his 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary (i.e., to 
VA) that is necessary to substantiate the claim.  VA is to 
specifically inform the claimant and his representative of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Pursuant to the VCAA, in 
letters to the veteran dated in July 2002 and in July 2003, 
the RO invited him to submit any evidence or argument that he 
deemed pertinent and offered to assist in obtaining that 
evidence.  The RO requested that the veteran submit such 
evidence within 30 days.  The claims file reflects that the 
RO has gathered all pertinent evidence identified and it 
appears that a further search for relevant evidence would not 
result in obtaining any evidence favorable to the claims 
decided herein.  

The veteran has been notified as to the laws and regulations 
governing the evaluation of PTSD and which contain the legal 
bar to entitlement to compensation benefits for those health 
problems that afflict his children.  By rating action, a 
statement of the case (SOC), and a supplemental statement of 
the case (SSOC), the RO has advised him of the evidence 
considered in connection with his claims, and what evidence 
that is potentially probative or not probative of the claims.  
38 C.F.R. § 3.159(b)(1), (e).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were both made prior to November 9, 
2000, the date the VCAA was enacted, thus, the impact of the 
VCAA could not have been discussed, as it had not yet been 
enacted.  Regardless, the Board, finds that in the instant 
case the veteran has not been prejudiced by this defect.  In 
this regard, the Board notes the veteran was provided notice 
of the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran's DD-214 reflects that he served in Vietnam and 
was awarded the Combat Action Ribbon.  

In 1980, the RO denied a claim of service connection for 
various claimed disorders, including glaucoma, impotence, 
baldness, a nervous condition, and headaches, all claimed as 
residuals of exposure to the herbicide Agent Orange.  In 
March 1990, the veteran alleged that his children's' "birth 
defects" were the result of Agent Orange.  He noted that a 
child born prior to his having served in Vietnam was normal 
whereas two children that were born after he served in 
Vietnam both had learning disabilities and physical defects.  
He subsequently submitted competent evidence of a diagnosis 
of learning disability for two minor sons, M.E. and A.D.  He 
also submitted other medical records reflecting that M.E. had 
headaches, heart murmur, and unexplained chest pains, and 
that A.D. had respiratory problems and allergic rhinitis.  

In April 1990, the RO notified the veteran that all claims 
involving Agent Orange exposure would be considered after VA 
published a new regulation on the issue. 

In December 1997, the veteran again claimed that two of his 
children had disabilities due to the veteran's exposure to 
herbicide agents.  

In January 1998, a private physician reported that the 
veteran's son, A.D., had asthma.  

In July 1998, the RO issued a rating decision denying 
entitlement to VA benefits for learning disorder, asthma, and 
heart problems in the veteran's children on the basis that no 
provision in law authorizes such benefits.  The veteran filed 
a notice of disagreement (NOD) in August 1998.  

In January 2003, the RO issued an SOC on the issue of 
entitlement to VA benefits for learning disorders of his 
children secondary to the veteran's exposure to Agent Orange.  
The SOC cover letter is erroneously dated January 8, 2002.  
The veteran filed a substantive appeal in February 2003, 
arguing that Agent Orange had poisoned his children.   

The RO sent a VCAA notice letter to the veteran in July 2003.  
It does not mention the claim of entitlement to VA benefits 
for learning disorder in the veteran's children.

In September 2003, the veteran testified before the 
undersigned member of the Board that his two younger children 
had significant health problems.  He also testified that a 
child of his that was born before he went to Vietnam did not 
have such health problems.  

Analysis

The evidence of record clearly shows that the veteran served 
in combat in Vietnam and that he later fathered two children.  
The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002).  As such, the veteran is presumed to 
have been exposed to Agent Orange during his combat service 
in Vietnam.

The veteran alleges that two of his children born since he 
served in Vietnam have learning disabilities or other birth 
defects that are the result of Agent Orange exposure and he 
has testified to that effect.  

According to the applicable law and regulations, VA shall pay 
a monthly allowance, based upon the level of disability, to 
or for a child who has been determined to be suffering from 
spina bifida and who is a child of a Vietnam veteran.  38 
U.S.C.A. § 1805(a) (West 2002); 38 C.F.R. § 3.814(a) (2002).  
Within the meaning of this law "Spina bifida" means any form 
and manifestation of spina bifida except spina bifida 
occulta.  38 U.S.C.A. § 1802 (West 2002); 38 C.F.R. 
§ 3.814(c)(3) (2002).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).  

In a precedent opinion, VAOPGCPREC 5-99, VA's General Counsel 
held that 38 U.S.C.A. § 1802 applies to all forms of spina 
bifida other than spina bifida occulta, and that for purposes 
of that chapter the term "spina bifida" refers to a defective 
closure of the bony encasement of the spinal cord but does 
not include other neural tube defects such as encephalocele 
and anencephaly.  The Board is bound by the precedent 
opinions of VA's General Counsel.  38 U.S.C.A. § 7104(c)(West 
2002).

In addition, 38 U.S.C.A. §§ 1812 and 1815 (West 2002) provide 
for the payment of a monetary allowance to any eligible child 
of women Vietnam veterans where that child is born with 
certain birth defects.  However, neither of the foregoing 
circumstances is applicable to the facts of the case.  

In sum, the applicable laws and regulations are unambiguous 
and they do not permit a grant of service connection for 
learning disabilities of the veteran's children claimed as 
due to the veteran's Agent Orange exposure in service.  In 
this case, where the law and not the evidence is dispositive, 
the Board must deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to monetary benefits for learning disabilities 
and other health problems and claimed birth defects in the 
veteran's children, claimed as a residual of the veteran's 
exposure to Agent Orange is denied.


REMAND

The veteran's claims files reflect that he requested service 
connection for PTSD in December 1997.  At that time, he 
reported that he received treatment for PTSD in 1996 and 1997 
at the St Louis VA Medical Center.  The RO subsequently 
sought those treatment reports.  However, they requested all 
records from August 1, 1997 to the present.  During his 
hearing the veteran indicated that he was receiving treatment 
for his PTSD at the Jefferson Barracks.  The Board is of the 
opinion that these records should be obtained.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should request any relevant VA 
PTSD or other mental health clinical 
records from St Louis VA Medical Center 
dated prior to August 1, 1997.  If no 
record is forthcoming, that fact should 
be clearly noted in the claims files.  
The RO should also request the medical 
records pertaining to treatment at the 
PTSD clinic at Jefferson Barracks 
covering the period from 1996 to the 
present. 

2.  The RO must review the claims file 
and ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 
have been satisfied.  38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the claims for a 
higher initial rating for PTSD and for an 
earlier effective date for grant of 
service connection for PTSD.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished an SSOC and given an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



